UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


GLORIA LEE WALLACE,                   
               Plaintiff-Appellant,
                v.
DANVILLE REGIONAL MEDICAL
CENTER,
               Defendant-Appellee,                No. 00-1699
               and
LARRY DEPRIEST; GERALD ADCOCK;
JUDY HODNETT; WILSON FUTRELL;
SHELLY THOMPSON,
                       Defendants.
                                      
           Appeal from the United States District Court
         for the Western District of Virginia, at Danville.
              Jackson L. Kiser, Senior District Judge.
                            (CA-99-1)

                     Submitted: October 26, 2000

                     Decided: November 14, 2000

      Before MOTZ, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Angela Newell Gray, GRAY, NEWELL, JOHNSON & BLACK-
MON, L.L.P., Greensboro, North Carolina, for Appellant. Donald L.
2          WALLACE v. DANVILLE REGIONAL MEDICAL CENTER
Creach, Scott A. Johnson, HUNTON & WILLIAMS, Richmond, Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Gloria Lee Wallace appeals the district court’s order denying her
motion to disregard a supplemental affidavit and granting Defendant’s
motion for summary judgment in this action under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e-5 (1994), and 42
U.S.C.A. § 1981 (West 1994 & Supp. 2000). We have reviewed de
novo the briefs and joint appendix and affirm the grant of summary
judgment to Defendant on the reasoning of the district court. See Wal-
lace v. Danville Reg’l Med. Ctr., No. CA-99-1 (W.D. Va. May 2,
2000); Gibson v. Old Town Trolley Tours, 160 F.3d 177, 182 (4th Cir.
1998); Causey v. Balog, 162 F.3d 795, 803 (4th Cir. 1998); Hughes
v. Bedsole, 48 F.3d 1376, 1283 (4th Cir. 1995); Walls v. City of
Petersburg, 895 F.2d 188, 191 (4th Cir. 1990). To the extent Wallace
now advances a disparate impact claim based upon the entire selec-
tion process for the position of Clinical Associate, we find the claim
has been waived because it was not raised before the district court.
See Hughes, 48 F.3d at 1388 n.14.

   We also find that the district court did not abuse its discretion in
denying Wallace’s motion to disregard a supplemental affidavit. See
Bayway Ref. Co. v. Oxygenated Mktg. & Trading A.G., 215 F.3d 219,
226 (2d Cir. 2000). We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                          AFFIRMED